

Exhibit 10.61


CA, Inc. Change in Control Severance Policy
(Amended as of December 10, 2012)


(Schedules as of April 1, 2013)




Schedule A
(2.99 Multiple)


Chief Executive Officer (Michael P. Gregoire)*
Executive Vice President and Chief Financial Officer (Richard J. Beckert)*
Executive Vice President and Group Executive, Worldwide Sales and Services
(George J. Fischer)
Executive Vice President and Group Executive, Enterprise Solutions and
Technology Group
(Peter JL Griffiths)*


[Employees may be added or eliminated from time to time]
 
Schedule B
(2.00 Multiple)


Executive Vice President and General Counsel (Amy Fliegelman Olli)
Executive Vice President and Group Executive, Mainframe and Customer Success
Group (Adam Elster)*


[Employees may be added or eliminated from time to time]
 
Schedule C
(1.00 Multiple)


Executive Vice President, Strategy and Corporate Development (Jacob Lamm)


[Employees may be added or eliminated from time to time]




*Denotes participants not eligible for the excise tax-gross-up pursuant to
section 4(g) of the Policy.



